                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

    GRAY CONSTRUCTION, INC.,                     )
                                                 )
           Plaintiff,                            )          Civil Action No. 5: 17-484-DCR
                                                 )
    V.                                           )
                                                 )
    ENVIROTECH CONSTRUCTION                      )          MEMORANDUM OPINION
    CORP.,                                       )              AND ORDER
                                                 )
           Defendant.                            )

                                    ***    ***        ***   ***

         Gray Construction, Inc., (“Gray”) is seeking damages for Envirotech Construction

Corporation’s (“Envirotech”) breach of contract arising from the construction of “More Than

A Bakery” in Versailles, Kentucky (hereafter referred to as “the Project”). Gray seeks to

recover the amount it had to pay to avoid mechanic’s liens by Envirotech’s subcontractors, the

amount it paid for supplemental contractors to finish Envirotech’s Scope of Work, costs

associated with project delays, attorney’s fees, and interest.       After considering all relevant

evidence presented by the parties, the Court concludes that Gray is entitled to damages in the

amount of $656,335.58. Further, Gray will be awarded $12,073.00 in prejudgment interest.

                                                 I.

         The Court has summarized many of the relevant facts in prior opinions. Those that

apply to the remaining question of damages are outlined below.

         Gray and Envirotech entered into a Subcontract under which Envirotech was to provide

all labor and materials necessary for the installation of insulated metal panels for the Project.

[Record No. 66-1] Envirotech defaulted on the Subcontract and subsequently abandoned the
                                              -1-
 
it. [Record No. 1] Gray terminated the Subcontract on August 1, 2017, and filed suit in this

Court on December 7, 2017. [Record No. 1] The Court previously granted Gray’s motion for

summary judgment, in part, concluding that Envirotech breached the Subcontract. [Record

No. 77] All that remains to be resolved is the amount of damages, interest, and attorney’s fees

to which Gray is entitled under the Subcontract.

       The Court held a damage hearing on March 18 and 19, 2019. Gray presented testimony,

invoices, lien releases, internal e-mails, and checks to support its damage calculations.

Envirotech objected that Gray’s evidence was not timely disclosed and that Gray was

requesting damages for payments and labor that were not within Envirotech’s Scope of Work.

It further asserted that there should be an inefficiency deduction for each of the four

supplemental contractors hired to complete Envirotech’s Scope of Work.

                                              II.

       A. Motion to Exclude

       Envirotech filed a motion on April 15, 2019, to exclude evidence Gray planned to

present at the hearing on April 18, 2019. [Record No. 86] It contended that certain copies of

checks and internal e-mails were not disclosed during the discovery period. [Id.] The Court

provisionally allowed the exhibits to be entered, pending briefing on the motion. Gray filed a

response to the motion and argued that many of the documents were produced in discovery

and, for the ones that were not disclosed, the omission was harmless. [Record No. 90]

       Federal Rule of Civil Procedure 26(a)(1)(A)(iii) requires a party to provide its

opposition with “a computation of each category of damages claimed by the disclosing party—

who must also make available for inspection and copying as under Rule 34 the documents or

other evidentiary material, unless privileged or protected from disclosure, on which each
                                             -2-
 
computation is based, including materials bearing on the nature and extent of injuries

suffered.” The parties must supplement disclosures under Rule 26(a) if they are incomplete or

incorrect. See Fed. R. Civ. P. 26(e). A party who fails to provide the information required by

Rule 26(a), “is not allowed to use that information . . . to supply evidence on a motion, at a

hearing, or at a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ.

P. 37(c)(1).

       The test for exclusion under Rule 37(c) is “very simple: the sanction is mandatory

unless there is a reasonable explanation of why Rule 26 was not complied with or the mistake

was harmless.” Bessemer & Lake Erie R.R. Co. v. Seaway Marine Transp., 596 F.3d 357, 370

(6th Cir. 2010) (internal quotations omitted). An omission is “harmless” if it involves “an

honest mistake on the part of a party coupled with sufficient knowledge on the part of the other

party.” Vance ex rel. Hammons v. United States, No. 98-5488, 1999 U.S. App. LEXIS 14943

*1, *17 (6th Cir. June 25, 1999) (emphasis omitted).

       Gray asserted that any delay in producing the overlooked exhibits was harmless and

Envirotech has been aware of the itemized damages Gray is seeking since last summer.

[Record No. 90, p. 2] Gray also argues that Envirotech is objecting to exhibits supporting

damages that Envirotech already agreed Gray paid to third-parties. [Record No. 90, p. 4] Gray

also noted that Envirotech was required to object by February 27, 2019, or risk waiving any

objections. [See Record No. 90, p. 3 (citing Record No. 17, ¶ 14).] Envirotech argues in its

reply that Gray tacitly admitted it did not disclose 100 documents substantiating its damages

and its motion was timely. [Record No. 94] Further, it repeated that Gray cannot recover

damages based on documents that were not disclosed.



                                               -3-
 
              Envirotech’s motion to exclude will be denied because the omission of the challenged

documents (certain checks and internal e-mails) was harmless. First, testimony from both Brad

Piatt and Sarah Rowe during the damage hearing confirmed that payments were made by Gray

regardless of the canceled checks.1 Their testimony was supported by the invoices and lien

waivers provided by Gray during the discovery process that indicated the amounts of the

canceled checks.

              As noted, Envirotech also claims that Gray cannot recover damages for amounts based

on undisclosed documents, even though it agreed previously that Gray had paid certain

contractors and suppliers. For example, Envirotech claims now that it has no proof of payment

for Hayden by Gray, but had previously agreed that Gray paid $84.012.85 to Hayden.

Similarly, Envirotech reduced the amount of “Gray proof of payments,” even though it had

previously agreed that Gray had paid greater amounts to Gott Caulking, Sunbelt, and AFAB.

Lastly, Envirotech had the chance to depose Brad Piatt and discussed Gray’s damage

calculations during the discovery period. Therefore, the failure to disclose certain documents

was harmless and the motion to exclude will be denied.

              B. Measure of Damages

              “[T]he measure of damages for breach of contract is that sum which will put the injured

party into the same position he would have been in had the contract been performed.” Hogan

v. Long, 922 S.W.2d 368, 371 (Ky. 2009) (internal citations and quotations omitted). “Contract

damages must always be proven with reasonable certainty. Thus, uncertain, contingent, and



                                                            
1
 Even if the Court does not consider the canceled checks, there is sufficient proof of payment
by Gray to support the damage award.
                                                               -4-
 
speculative damages are generally not recoverable.” Ford Constr., Inc. v. Ky. Transp. Cabinet,

429 S.W.3d 397, 407 (Ky. Ct. App. 2014) (internal citations and quotations omitted).

       The Court for a sister district in United States ex rel. CKF Excavating, LLC v. ACC

Constr., Inc., explained that the proper measure of damages would be the sum the defendant

paid above the contract amount to complete performance, if it was reasonable and necessary.

2012 U.S. Dist. LEXIS 109070 *1, *14 (W.D. Ky. Aug. 3, 2012). Next, that amount would

be reduced by the unpaid amount for work actually performed by the plaintiff under the

contract. Id. (referencing Campbell v. Snyder, 154 S.W.2d 724, 726 (Ky. 1941) (“the measure

of damages for breach of contract is the reasonable and necessary cost of complete the work

according to the terms of the contract”); Carl Const. Co. v. Miller, 29 S.W.2d 545, 547 (Ky.

1930)).

       Here, multiple provisions of the Subcontract contemplate the types of damages Gray

can recover based on Envirotech’s breach.

       11.1 DEFAULT: NOTICE TO CURE. If the Subcontractor refuses or fails to
       supply enough properly skilled workers, proper materials, or maintain the
       Schedule of Work, or fails to achieve Substantial or Final Completion, . . . or
       fails to correct defective work as determined by Gray, or threatens to or refuses
       to perform, . . . then Gray, without prejudice to any other rights or remedies,
       shall have the right to any or all of the following remedies:

              (a) supply such number of workers and quantity of materials, equipment
              and other facilities as Gray deems necessary for the completion of the
              Subcontractor’s Work, or any part thereof which the Subcontractor has
              failed to complete or perform after the aforesaid notice, and charge the
              cost thereof to the Subcontractor, who shall be liable for the payment of
              such costs, including reasonable overhead, profit, as well as for other
              damages, and attorney’s fees and dispute resolution costs;

              (b) contract with one or more additional contractors to perform such part
              of the Subcontractor’s Work as Gray shall determine will provide the
              most expeditious completion of the total Work and charge the cost
              thereof to the Subcontractor;
                                             -5-
 
             (c) withhold payment of any monies due the Subcontractor pending
             corrective action or completion of the Subcontractor’s Work to the extent
             required by and to the satisfaction of Gray;

             (d) set-off Gray’s damages attributable to Subcontractor’s default against
             any monies due Subcontractor under this Agreement or under any other
             contract between Gray and the Subcontractor; and/or

             (e) terminate the Subcontract Agreement as set forth below.

      11.2 TERMINATION BY GRAY. If the Subcontractor fails to commence and
      satisfactorily continue correction of a default within three (3) working days after
      receipt by the Subcontractor of the notice issued under Section 11.1, then Gray
      may terminate this Agreement by written notice to the Subcontractor and its
      surety, if any, and use any materials, equipment and/or employ such workers or
      Subcontractors as Gray deems necessary to complete the Work.

          All of the costs incurred by Gray in so performing the Subcontractor’s Work,
      including reasonable overhead, profit and attorney’s fees shall be deducted from
      any monies due or to become due the Subcontractor. The Subcontractor shall
      be liable for the payment of any amount by which such expense may exceed the
      unpaid balance of the subcontract price.

      a. Payments that Envirotech Agreed Gray Paid

      Envirotech agreed that Gray spent $180,389.00 for equipment, labor, doors, fasteners,

and miscellaneous materials from Chase, Trillum, Art’s, Pro Fastening, Snodgrass, a-1

portable, Fastener Systems, Art’s Rentals, Labor Works, and Parker. Originally, Envirotech

agreed Gray paid Met-l Span $62,000. However, during the damages hearing, Envirotech took

the position that this amount included payment for panels beyond the scope of Envirotech’s

work. Gray confirmed that a direct payment to Met-l Span for $62,000 was substantiated and

not in dispute based on e-mails exchanged by counsel.          Thus, Gray incurred costs of

$242,389.00 for payments that Envirotech previously agreed that Gray had paid.




                                             -6-
 
       b. Supplemental Labor

       Gray is entitled to damages for paying for Envirotech’s unpaid invoices to supplemental

contractors and for the work done after Envirotech abandoned the Project to finish

Envirotech’s Scope of Work.

       Envirotech CEO Janet Charles objected to Gray’s damage calculations due to

inefficiency of the four supplemental contractors. Charles testified during the damage hearing

that she developed a 50% inefficiency factor based on past projects about a week before the

hearing. Charles explained that she created the inefficiency factor by looking at her estimated

man hours and bid, and then compared it to the actual hours worked on the Project. She noted

that by performing this calculation she arrived at a 61% inefficiency rate; however, she then

reduced the number to 50% because of the narrowness of the building. Charles was never

qualified as an expert and her testimony as a fact witness stating that she never previously

complained about any inefficiencies undercut her testimony developing the inefficiency factor.

       And Charles never complained about the supplemental contractors’ alleged

inefficiencies to any of the contractors themselves or to Gray, she never asked for contractors

to be moved around or kicked off the Project. Further, she never asked that the supplemental

contractors not be paid due to their inefficiency. Additionally, Charles hired two of the four

contractors and oversaw their work until Envirotech abandoned the Project. The only mention

Charles made of potential inefficiency was in an e-mail to Piatt regarding American Igloo.

[DX-006.001]

       Envirotech also mentioned during the damage hearing that “trade stacking” (multiple

contractors in the same space doing the same work) contributed to the inefficiency of the

contractors. But Piatt explained that the Project involved a 200,000 square foot warehouse
                                             -7-
 
and the supplemental contractors could be (and were) working in different areas. Piatt further

testified that American Igloo was working a night shift and Delta-T was working on smaller

walls and the ceiling. Also, Envirotech never complained about trade stacking until the time

of the damage hearing. Based on the foregoing, the Court declines to apply the 50%

inefficiency factor. As outlined above, the issue was not raised prior to the hearing, Charles

was never qualified as an expert on the matter, Charles testimony does not qualify as expert

testimony on the subject, and she never complained about the supplemental contractors’

inefficiencies prior to the damage hearing.

        The Court will now turn to each of the individual supplemental contractors.

               i. American Igloo

        The Court finds that Gray incurred $180,731.00 in costs for work performed by

American Igloo. This encompasses invoices for $91,637.00 and $89,094.00. [PX-.005.009;

PX-.005.013] American Igloo was hired to supplement Envirotech’s work after Gray notified

Envirotech of its continued default under the Subcontract.

        While Envirotech objects of American Igloo’s rate of $160.00 per hour, the Court finds

that it was not excessive under the circumstances presented by the exigencies of the Project.

Piatt testified that he attempted to locate other contractors capable of performing the required

work, but American Igloo was the only entity with a knowledgeable team able to perform the

work in a timely manner. Piatt noted that he advised Envirotech that American Igloo was

being hired to supplement its work and that Envirotech did not object. Charles agreed that she

knew American Igloo was on site, supplementing Envirotech’s work at a rate of $160.00 an

hour.



                                              -8-
 
       Charles also claimed that American Igloo damaged panels, but Piatt testified that he

had no knowledge of damaged panels. However, when Charles made this claim, Piatt asked

his site crew about the potentially damaged panels. The site team denied knowledge of any

panels being damaged per the Charles’ allegation. Charles also conceded that she never

demanded that American Igloo pay for allegedly damaged panels, that she never put anything

in writing about the alleged damaged panels, and that she did not say anything about the broken

panels to American Igloo. Cahrles also admitted that she never made an insurance claim for

the broken panels. The Court declines to make a deduction for panels allegedly damaged by

American Igloo. There is insufficient proof to conclude that such damage occurred.

           ii. Delta-T

       Gray also hired Delta-T to supplement Envirotech’s work after Envirotech’s

abandonment of the Project. Gray paid $235,034.66 to Delta-T to cover costs incurred within

Envirotech’s Scope of Work. Specifically, Gray executed a lien waiver in exchange for

$161,000.00 and incurred an additional $74,046.66 in expenses from Delta-T to complete

Envirotech’s Scope of Work.

    Envirotech briefly mentioned during the hearing that Delta-T damaged panels. However,

Charles testified that she never demanded that Gray pay for panels broken or damaged by

Delta-T; she merely asked Brad to negotiate a credit for the alleged broken panels.

    The Court declines to deduct any amount for allegedly damaged panels since it is unclear

what panels (if any) were broken or how much they are worth. Envirotech puts forth no

evidence except an e-mail asking to negotiate a credit for alleged damaged panels.

Accordingly, the Court concludes that Gray spent $235,034.66 for work done by Delta-T to

complete Envirotech’s Scope of Work.
                                             -9-
 
          iii. Hayden

    Gray incurred costs of $183,789.95 for work done by Hayden. Hayden was originally hired

by Envirotech to help install metal panels. After Envirotech abandoned the Project, Gray kept

Hayden on site to help finish Envirotech’s Scope of Work. Piatt testified that Gray executed

a lien waiver in the amount of $ 98,717.06 to cover Envirotech’s costs before it abandoned the

Project. [PX-001.002] $5,380.00 is subtracted from that amount because it is outside

Envirotech’s Scope of Work. Further, Gray spent $70,452.89 to finish Envirotech’s Scope of

Work after Envirotech abandoned the Project. [PX-.001.007; PX-.001-.011] In total, the Court

concludes that Gray incurred $183,789.95 in costs from Hayden Steel to finish Envirotech’s

Scope of Work.

          iv. Southwest Vault Builders

       The Court concludes that Gray expended $211,563.40 for work done by Southwest

Vault Builders within Envirotech’s Scope of Work. Southwest Vault Builders agreed to a

settlement of $135,000 for a lien waiver for amounts unpaid by Envirotech.      Gray paid an

additional $76,563.040 to Southwest Vault Builders to complete Envirotech’s Scope of Work

after it abandoned the Project. [PX-007.17-PX-.007-.030]

       c. Materials

              i. Gott Caulking

       The Court finds Gray spent $132,700.00 for materials from Gott Caulking. Gott

Caulking had a contract with Envirotech to caulk all the panel seams for the Project. Gott

Caulking submitted four invoices to Envirotech that went unpaid and submitted one invoice

directly to Gray after Envirotech abandoned the Project. The invoices were for $25,000,



                                            - 10 -
 
$28,500, $30,000, $25,000, $24,200, totaling $132.700.00. [PX-002.003-.007] Piatt testified

that all of these invoices were paid by Gray.

               ii. Sunbelt

       The Court concludes that Gray incurred $85,358.57 in costs for rental equipment from

Sunbelt. Envirotech had originally contracted with Sunbelt to rent equipment for the Project.

Sunbelt contacted Gray after Envirotech abandoned the Project to notify Gray that it had not

been paid in several months. Gray executed a lien waiver and negotiated a discount with

Sunbelt Rentals for $60,000. [PX-.003.003] Gray paid an additional $25,358.57 to rent

equipment to finish Envirotech’s Scope of Work.

       Envirotech argued that it is unclear that the equipment supplied was actually necessary

to finish Envirotech’s Scope of Work. But Piatt testified that the scissor lift was the same lift

as the one Envirotech was using before it left the Project. He further testified that the job duties

of Gray’s Site Manager (Louis Perkins) included renting equipment, keeping track of the

equipment being used within the scope of work being performed, and properly coding the

equipment.    Piatt also testified that no other contractors were on site for which Gray was

renting this type of equipment during the relevant time period. Based on the evidence and

testimony presented, the Court concludes that the rented equipment was used to finish

Envirotech’s Scope of Work.

               iii. Applied Fabricators

       Gray paid $41,958.59 to Applied Fabricators. However, the amount it paid to Applied

Fabricators was not all for supplies within Envirotech’s Scope of Work. Gray settled with

Applied Fabricators for the amount of $20,000.00 (representing the balance not paid by

Envirotech). The Court will reduce the amount sought by Gray by $9,851.59 for invoice items
                                                - 11 -
 
referencing 12-gauge steel, which was outside Envirotech’s Scope of Work.                 [PX-

.004.003;.004.005] Two invoices from Envirotech include charges for items including 12-

gauge steel. Testimony presented during the damage hearing indicated that 12-gauge steel was

not within Envirotech’s Scope of Work. Since the Court cannot discern what was spent on 12-

gauge steel (versus 16-gauge steel), it will reduce the amount sought for charges referencing

12-gauge steel. In summary, the Court concludes that Gray is entitled to $32,107.00 for costs

incurred from Applied Fabricators.

              iv. Jamison Doors

       Envirotech originally hired Jamison Doors to supply doors for the Project. Gray spent

$50,000.00 by negotiating a lien waiver with Jamison Doors to cover Envirotech’s costs after

it abandoned the Project. [PX-.008.010] Piatt testified that this amount was only paid because

of Envirotech’s breach of contract and subsequent abandonment of the Project.

              v. Foundation Building Materials

       Foundation Building Materials supplied construction materials – including insulation

for the Project. It was originally hired by Envirotech. Gray incurred $7,000 for costs from

Foundation Building Materials. Gray negotiated a lien waiver with Foundation Building

Materials in return for the $7,000. [PX-.09.017]

       d. Site Management

       Gray is entitled to damages for the site management costs associated with overseeing

Envirotech’s Scope of Work. This work was performed by Brad Piatt and Louis Perkins. Gray

seeks money for their hours worked, overhead and profit, travel, and a truck allowance.

       Under both Section 11.1 and 11.2 of the Subcontract, Gray is entitled to reasonable

overhead and profit regarding its damage claim. Further, overhead should be considered as
                                            - 12 -
 
part of lost profits in calculating a damages award. Grand Trunk Western R. Co. v. H.W.

Nelson Co., 116 F.2d 823, 839 (6th Cir. 1941) (“In computing damages for breach of a

construction contract, overhead expenses may be considered.”); see also T.A. Blair, Inc. v. Fid.

Constr. Co., Inc., 2007 Ky. App. Unpub. LEXIS 85 *1, *24 (Ky. Ct. App. 2007) (citing Buono

Sales, Inc. v. Chrysler Motors Corp., 449 F.2d 715, 719-20 (3rd Cir. 1971)). Gray seeks 15%

overhead and profit for both Louis Perkins and Brad Piatt, which is allowed under Kentucky

law and the Subcontract. The Court will now look at the damages requested for Brad Piatt and

Louis Perkins individually.

              i. Brad Piatt

       Brad Piatt served as the project manager for the Project. After Envirotech abandoned

the Project, Piatt spent time dealing with the Envirotech’s unpaid supplemental contractors and

suppliers. He also organized completion of Envirotech’s Scope of Work. Piatt testified that

he spent roughly 30% of the hours that Louis Perkins spent on the job dealing with

Envirotech’s Scope of Work, but he also calculated his hours spent after Envirotech abandoned

the Project. He explained that 344.19 hours reflected the additional time he spent on the Project

due to the delay and breach of contract caused by Envirotech. [PX-011] Gray requests

$51,629.00 for the hours he worked and $7,744.00 for overhead and profit.

       Envirotech noted during cross-examination that Piatt did not actually have a time sheet

and that he speculated that the hours he worked were 30% of the time Louis Perkins worked

on the Project. But Piatt explained that he arrived at 344.19 hours using 30% of the hours

Perkins worked and he alternatively looked at the time he spent on the Project after Envirotech

abandoned the Project. He calculated 344.19 hours and applied the standard rate for a project

manager, which is $150.00 an hour.
                                             - 13 -
 
       The Court concludes that Gray incurred costs of $59,373.00 for Brad Piatt’s additional

time spent on the Project due to Envirotech’s delays.

              ii. Louis Perkins

       Gray placed Louis Perkins at the Project site in May 2017 to oversee panel installation

and track materials due to the mismanagement of Envirotech. He worked 911 hours on the

Project from May to November (he was not on site in June due to medical issues). Gray also

requests damages for a truck allowance and travel expenses incurred by Perkins. Further, Gray

requests overhead and profit for Louis Perkins. Gray seeks $142,097.00 for costs sustained by

having Perkins on site overseeing Envirotech’s Scope of Work. [PX-10]

       Piatt testified during the damage hearing that Perkins worked 911 hours at a rate of

$125.00 per hour. The $125.00 per hour amount was the standard rate for a site manager and

also includes fringe benefits. Piatt further testified that Perkins’ sole mission was monitoring

the completion or the installation of work that fell within Envirotech’s Scope of Work.

Envirotech questioned the fact that nothing on Gray’s Exhibit 10 references Envirotech.

However, Piatt testified on cross-examination that Perkins was only on the job to manage

Envirotech’s work. The Court concludes that Gray spent $142,097.00 to have Perkins on site

to oversee Envirotech’s Scope of Work due to its mismanagement and subsequent

abandonment of the Project.

       e. General Conditions

       Gray submitted a document requesting $170,741.00 for general conditions impacted by

the two-month delay caused by Envirotech. “The measure of damages for delay in the

performance of a construction contract is the actual loss sustained by reason thereof and the



                                             - 14 -
 
burden rests on the contractor to show by a fair preponderance of the evidence the actual or

proximate amount.” Grand Trunk Western R. Co., 116 F.2d at 837.

       Under construction law, . . . [d]elay damages refer to damages arising out of
       delayed completion, suspension, acceleration or disrupted performance; these
       damages compensate the contracting party that is injured when a project takes
       longer than the construction contract specified. Typical contractor delay
       damages include the costs associated with increased labor and materials,
       extended job-site and home-office overhead, laying off and rehiring work crews,
       loss of efficiency of work crews who have to work around delayed projects, loss
       of alternative construction job opportunities, or items such as rental equipment,
       utilities, and site securities.

Louisville & Jefferson County Metro. Sewer Dist. v. T+C Contr., Inc., 2018 Ky. LEXIS 538

*1, *31-32 (Ky. 2018) (internal citations and quotations omitted).

       It is unclear what constitutes general site conditions from the face of the document.

Piatt testified that general condition costs included overhead on-site costs, direct costs for site

management, temporary facilities and temporary utilities. He further testified that the two

numbers represented the costs between September 21, 2017 (the original date of substantial

completion) and November 13, 2017 (the actual date of substantial competition). He also

testified that he removed the cost for Louis Perkins so that Gray would receive a double

recovery.

       Envirotech questioned whether Gray needed to engage an expert or consultant in

calculating the delay damages and whether the delays were on the critical path. The defendant

cites MACTEC, Inc. v. Bechtel Jacobs Co., LLC, 346 F. App’x 59, 74 (6th Cir. 2009), for the

proposition that expert testimony is necessary to determine delay damages in construction

cases because a critical path analysis is required.

       It is true that courts use a critical path analysis to calculate delay damages in complex

construction projects. Id.; see also Youngdale & Sons Constr. Co. v. United States, 27 Fed. Cl.

                                              - 15 -
 
516, 550 (Fed. Cl. 1993). The court in MACTEC noted that the critical path method is the

most accurate way to calculate delay damages and explained that:

       to calculate delay damages, it is necessary to determine which work items on the . . .
       project were in the critical path and the time period that these work items remained on
       the critical path. The reason that the determination of the critical path is crucial to the
       calculation of delay damages is that only construction work on the critical path ha[s]
       an impact upon the time in which the project was completed . . . . Delay involving work
       not on the critical path generally has no impact on the eventual completion days of the
       project.

Id. (quoting Youngdale, 27 Fed. Cl. at 550). However, the court did not hold that a critical

path method is the only method to calculate delay damages. Additionally, the court in

MACTEC, Inc. noted that “Rule 702 should be broadly interpreted on the basis of whether the

use of expert testimony will assist the trier of fact.” 346 F. App’x at 77 (quoting Davis v.

Combustion Engineering, Inc., 742 F.2d 916, 919 (6th Cir. 1984)).

       Other courts have found that expert testimony and the use of a critical path method are

not always necessary for calculating delay damages in construction settings. See Acme Contr.,

Ltd. V. TolTest, Inc., 2008 U.S. Dist. LEXIS 363355 *1 (E.D. Mich. 2008), aff’d in part by

Acme Contr., Ltd. v. TolTest, Inc., 370 F. App’x 647, 651 (6th Cir. 2010) (noting the CEO and

Director of Operations testified to delays and scheduling of the construction project); see also

Suitt Constr. Co. v. Ripley’s Aquarium, LLC, 108 F. App’x 309, 315-16 (6th Cir. 2004)

(allowing for recovery of general condition costs for a 79-day delay without the use of an

expert). Here, Piatt (who has taken scheduling classes and has a degree in construction

management) testified that no other contractor caused a delay so he compared the costs

between the two completion dates – the original date of substantial competition and the actual

date of substantial completion. He also took into account a 30-day weather delay.



                                             - 16 -
 
       This is not a complex calculation: only one contractor caused a delay. An expert would

not additionally assist the Court in understanding the requested damages for delay caused by

Envirotech. Therefore, it is not necessary to engage an expert to utilize a critical path method

to calculate delay damages. The Court concludes that Gray is entitled to $170,741.00 in

general condition costs for the delay caused by Envirotech.

       f. Insurance

       Gray was required to obtain a release of the mechanic’s lien filed by Envirotech, and

Gray contracted with a surety for the bond. Gray now requests damages for the money spent

on the bond. Section 14.1(c) of the Subcontract allows for indemnification for “claims against

or through Gray or liability for claims and liens for labor performed or materials used or

furnished through or under the Subcontractor on the Project.”          Gray incurred costs of

$15,571.00 to bond off the mechanic’s lien and it is entitled to recover that amount in damages

from Envirotech.

       g. Attorney’s Fees

       Gray also is entitled to attorney’s fees. Under the American Rule, each side pays its

own attorney’s fees “with the exception of a specific contractual provision allowing for

recovery of attorneys’ fees.” Aetna Cas. & Sur. Co. v. Commonwealth, 179 S.W.3d 830, 842

(Ky. 2005); Asher v. Unarco Material Handling, Inc., 862 F. Supp. 2d 551, 558 (E.D. Ky.

2012). Gray and Envirotech included a provision for attorney’s fees in their contract.

       17.4 ATTORNEYS’ FEES. The Subcontractor shall reimburse Gray for all of
       Gray’s attorney’s fees, court costs and other expenses incurred in enforcing or
       declaring the Subcontractor’s obligations under this Agreement, incurred in
       exercising any right or remedy hereunder or under law or equity in the event of
       a default by the Subcontractor, or incurred in any litigation or arbitration in
       which Gray, without its fault, becomes involved by reason of the existence of
       this Agreement.
                                             - 17 -
 
[Record No. 66-1, p. 17] “In diversity cases, an attorney’s entitlement to fees is governed by

state law.” Western Kentucky Royalty Trust v. Armstrong Coal Reserves, Inc., 2013 U.S. Dist.

LEXIS 79375 *1, *4 (W.D. Ky. June 6, 2013) (referencing Hometown Folks, LLC v. S&B.

Wilson, Inc., 643 F.3d 520, 533 (6th Cir. 2011). Kentucky allows for recovery of reasonable

attorney’s fees. Capitol Cadillac Olds, Inc. v. Roberts, 813 S.W.2d 287, 293 (Ky. 1991).

       Various courts within the district have used the lodestar method in calculating

reasonable contractual attorney’s fees. See GATX Corp. v. Appalachian Fuels, LLC, 2011

U.S. Dist. LEXIS 81832 *1, *7 (E.D. Ky. July 8, 2011) (referencing Hensley v. Eckerhart, 461

U.S. 424, 433 (1983), adopted by GATX Corp. v. Appalachian Fuels, LLC, 2011 U.S. Dist.

LEXIS 81865 (E.D. Ky. July 26, 2011); see also Crestwood Farm Bloodstock, LLC v. Everest

Stables, Inc., 2013 U.S. Dist. LEXIS 45446 *1, *6 (E.D. Ky. Mar. 29, 2013). The lodestar is

the number of hours reasonably expended multiplied by a reasonable hourly rate. Northeast

Ohio Coalition for the Homeless v. Husted, 831 F.3d 686, 702 (6th Cir. 2016) (citing Hensley,

461 U.S. at 433). The calculation may be adjusted based upon “various special factors in the

litigation.” Meyers v. Chapman Printing Co., Inc., 840 S.W.2d 814, 826 (Ky. 1992). Factors

considered in adjusting the amount include:

       (1) the time and labor required; (2) the novelty and difficulty of the questions; (3) the
       skill requisite to perform the legal service properly; (4) the preclusion of other
       employment by the attorney due to acceptance of the case; (5) the customary fee; (6)
       whether the fee is fixed or contingent; (7) time limitations imposed by the client or the
       circumstances; (8) the amount involved and the results obtained; (9) the experience,
       reputation, and ability of the attorneys; (10) the “undesirability” of the case; (11) the
       nature and length of the professional relationship with the client; and (12) awards in
       similar cases.
        
Geier v. Sundquist, 372 F.3d 784, 792-93 (6th Cir. 2004) (quoting Johnson v. Georgia

Highway Express, Inc., 488 F.2d 714, 718-19 (5th Cir. 1974)).
                                              - 18 -
 
       A party seeking attorney’s fees must “demonstrate that the amount sought is not

excessive and accurately reflects the reasonable value of bona fide legal expenses incurred.”

A & A Mechanical, Inc. v. Thermal Equip. Sales, Inc., 998 S.W.2d 505, 514 (Ky. Ct. App.

1999). The burden is on Gray to show that the hourly rate is reasonable and that the number

of hours expended is reasonable. See Blum v. Stenson, 465 U.S. 886, 897 (1984). “A district

court may look to a party’s submissions, awards in analogous cases, state bar association

guidelines, and its own knowledge and experience in handling similar fee requests” in

determining what is reasonable. Ne. Ohio Coal. for the Homeless, 831 F.3d at 716 (internal

citations and quotations omitted).

       Based upon the plaintiff’s affidavit, awards in similar cases, and the Court’s own

knowledge and experience in handling similar fee requests, the undersigned concludes that the

plaintiff’s requested attorney’s fees are reasonable.       The Court, therefore, will award

$148,215.00 in attorney’s fees to Gray.

       h. Interest

       In a suit based on diversity, the question of prejudgment interest is determined by state

law. L-S Indus. v. Matlack, 448 F. App’x 597, 598 (6th Cir. 2012). Kentucky Revised Statute

360.040 provides:

       (1) Except as provided in subsections (2), (3), and (4) of this section, a judgment,
       including a judgment for prejudgment interest, shall bear six percent (6%)
       interest compounded annually from the date the judgment is entered. A
       judgment may be for the principal and accrued interest.
       ...
       (3) A judgment rendered on a contract, promissory note, or other written
       obligation shall bear interest at the interest rate established in that contract,
       promissory note, or other written obligation.



                                              - 19 -
 
       (4) When a claim for unliquidated damages is reduced to judgment, such
       judgment may bear less interest than six percent (6%) if the court rendering such
       judgment, after a hearing on that question, is satisfied that the rate of interest
       should be less than six percent (6%). All interested parties must have due notice
       of said hearing.

       “Prejudgment interest is recoverable as a matter of right on liquidated claims, but the

award of interest on unliquidated claims is within the discretion of the court. . .” Harman &

Conway v. Nucor Corp., 1989 Ky. App. LEXIS 127 *1, *16 (Ky. Ct. App. 1989); see also

State Farm Mut. Auto. Ins. Co. v. Reeder, 763 S.W.2d 116, 119 (Ky. 1988); Nucor Corp. v.

General Electric Co., 812 S.W. 2d 136, 141 (Ky. 1991). Liquidated generally means “made

certain or fixed by agreement of parties or operation of law.” Nucor Corp., 812 S.W. at 141

(quoting BLACK’S LAW DICTIONARY 940 (6th ed. 1990)). Further, “[l]iquidated claims are of

such a nature that the amount is capable of ascertainment by mere computation, can be

established with reasonable certainty, can be ascertained in accordance with fixed rules of

evidence and known standards of value, or can be determined by reference to well-established

market values.” 3D Enters. Contr. Corp. v. Louisville & Jefferson County Metro. Sewer Dist.,

174 S.W.3d 440, 450 (Ky. 2005) (internal citations and quotations omitted).

       The Restatement Second of Contracts 354, “Interest as Damages,” states:
       (1) If the breach consists of a failure to pay a definite sum in money or to render
       a performance with fixed or ascertainable monetary value, interest is
       recoverable from the time for performance on the amount due less all deductions
       to which the party in breach is entitled.

       (2) In any other case, such interest may be allowed as justice requires on the
       amount that would have been just compensation had it been paid when
       performance was due.

       Gray submitted its damages calculations and requested 6% interest compounded

annually from June 20, 2018, through April 15, 2019. [Record No. 93] It asserts that the

                                             - 20 -
 
prejudgment interest became liquidated from the date each check was signed. [Id.] The total

amount of prejudgment interest Gray requests is $121,077.00. [Id.] Envirotech asserts that

the damages amount is unliquidated and the Court should decline to exercise its discretion in

granting prejudgment interest. [Record No. 95]

              The Court concludes that the damages on the disputed claims were not liquid until the

date of the judgment because they could not be established by mere computation, with

reasonable certainty, or in accordance with fixed rules of evidence and known standards of

value, or by reference to well-established market values. See Doyle v. Doyle, 549 S.W.3d 450,

456 (Ky. 2018) (noting the Court’s damages award came from the trial court’s classification

and could not have been predicted with any amount of certainty). The Court declines to grant

an award of prejudgment interest on the unliquidated amounts.

              However, the undisputed amounts became liquid on June 20, 2018, through an

agreement of the parties. Envirotech previously agreed that certain amounts had already been

paid by Gray. The Court used the following formula to calculate the amount of prejudgment

interest on the liquidated amounts: Principal x Annual Interest Rate / Days in a Year x Number

of Days Liquidated = Interest Due.2 The total interest for the undisputed amount through April

19, 2019, is $12,073.00 for payments made to Chase, Trillium, Art’s, Met-l Span, Pro

Fastening, Snodgrass, a-1 portable, Fastener Systems, Art’s rentals, Labor Works, Parker.

              i. Calculating Total Damages
              The amount that Gray paid after Envirotech abandoned the contract to finish

Envirotech’s Scope of Work is $1,895,971.58. Adding that to the $2,129,455.00 that Gray

                                                            
2
   For example, the Court calculated $3,187.72 in prejudgment interest for Chase using the
formula 64,000 x .06 / 365 x 303.  
                                                               - 21 -
 
already paid to Envirotech equals $4,025,427.58. Then subtracting the contract price of

$3,369,092.00 from the total amount Gray paid equals $656,335.58, which is the amount of

damages to put Gray back into the position it would be in if Envirotech had not breached the

Subcontract. Additionally, Gray is entitled to receive $12,073.00 in prejudgment interest

through today’s date. Accordingly, Gray is entitled to a total damage award of $668,408.58.

                                              III.

       Being sufficiently advised, it is hereby

       ORDERED as follows:

       1.     Envirotech’s Motion to Exclude [Record No. 86] is DENIED.

       2.     Gray is awarded $656,335.58 in damages.

       3.     Gray is awarded $12,073.00 in prejudgment interest.

       Dated: April 19, 2019.




                                             - 22 -
 
